                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF WISCONSIN
_________________________________________________________________________________

DANNY A. TZAKIS and
DIANE TZAKIS,

       Plaintiffs,                                      OPINION AND ORDER

       v.                                               19-cv-545-wmc

WRIGHT MEDICAL TECHNOLOGY, INC.,

      Defendant.
_________________________________________________________________________________

       Plaintiffs Danny and Diane Tzakis brought this lawsuit following a 2017 surgery to

remedy the alleged failure of his previously implanted, Profemur Total Hip System

manufactured by Defendant Wright Medical Technology, Inc. (the “Profemur Device” or

“the Device”).       Among other claims, plaintiffs allege fraudulent and strict liability

misrepresentation by concealment and omission, as well as negligent misrepresentation.

Pending before this court is defendant’s motion to dismiss under Federal Rule of Civil

Procedure 12(b)(6), arguing that plaintiffs’ fraudulent misrepresentation claims fail (1)

under the heightened pleading requirements of Rule 9(b) and (2) to plead reliance

adequately. Alternatively, defendant asserts that the learned intermediary doctrine shields

defendant from liability altogether.      (Dkt. #15.)   For the reasons set forth below,

defendant’s motion will be denied.
                                           FACTS1

    A. Background

       In July 2007, Danny Tzakis underwent a total hip replacement surgery at Meriter

Hospital in Madison, Wisconsin. (Am. Compl. (dkt. # 14) ¶ 56.) Defendant Wright

designed, manufactured, marketed, and sold the prosthetic hip -- the Profemur Device --

that was implanted by the surgeon. (Id. ¶¶ 56, 61-62.) In September 2017, that Device

fractured into two pieces, requiring a two-stage surgery to remedy. (Id. ¶¶ 1-2, 59-60, 64-

66.)



    B. Wright’s Profemur Device and Promotional Materials

       In 1999, Wright Medical acquired Cremascoli Ortho (“Cremascoli”), a European

company that had designed and manufactured artificial hip devices since approximately

1985. (Id. ¶ 11.) In December 2000, the FDA began permitting defendant to distribute

the Profemur Device in the United States pursuant to the “Section 510(k) Premarket

Notification Process.” (Id. ¶ 12.) Still, plaintiffs allege that the FDA never considered or

approved the safety of the Profemur Device; instead, it only concluded that the Device was

“substantially equivalent” to an already legally marketed device. (Id. ¶ 13.)

       Between 2002 and 2005, defendant allegedly distributed marketing and

promotional materials that claimed: “[n]one of the [Devices] has experienced a clinical

failure since their inception”’ and the Device “guarantees: Structural reliability, Absence of




1
  The following factual summary is derived from those allegations set forth in the pleading when
viewed in a light most favorable to plaintiff and drawing all reasonable inferences in favor of
plaintiff.
                                               2
significant micromovement, [and] Absence of fretting corrosion.” (Id. ¶ 18.) Additionally,

defendant released “Instructions for Use” (“IFU”), which accompanied the Device from

the time of its introduction into the United States in 2001 through at least 2008. (Id.

¶ 35.) The IFU states, in particular, that the Device was not suitable for use in “obese”

patients, “where obesity is defined as three times normal body weight.” (Id.)

        The complaint further alleges that defendant received notice of clinical failures of

Profemur Devices in European patients before its introduction into the U.S., but did not

disclose this information to the FDA when filing for its initial 501(k) Premarket

Notification application. (Id. ¶¶ 22, 23.) On or about April 19, 2005, Wright Medical

reported to the FDA a Profemur Device failure for the first time. (Id. ¶ 28.) On December

1, 2008, it also released a “Safety Alert” to certain medical professionals advising that

Wright Medical had “received reports of 43 modular neck failures as of November 21,

2008.    Initial investigations have revealed several commonalities in these failures:

heavyweight males, long modular necks and patient activities such as heavy lifting and

impact sports.” (Id. ¶ 33.) According to plaintiffs, there have now been more than 800

Device failures reported, and the failure rate for the long modular neck version, which was

implanted in Mr. Tzakis, is approximately eight times the failure rate of the short modular

neck version of the Device. (Id. ¶¶ 30, 32.)



   C. Mr. Tzakis’s Device Implant and Revision Surgery

        Mr. Tzakis had a left hip arthroplasty on or about July 9, 2007, at which time the

long modular neck version of the Profemur Device was implanted. (Am. Compl. (dkt.

#14) ¶ 56.) Subsequently, Mr. Tzakis used his device in a normal and expected manner.
                                               3
(Id. ¶ 60.) However, on or about September 30, 2017, a part of the Device failed, causing

it to fracture into two pieces while Mr. Tzakis “was performing a normal and expected

activity of daily living, i.e. walking.” (Id. ¶¶ 59, 60.) That same day, Mr. Tzakis was taken

to the emergency room at Meriter Hospital in Madison, Wisconsin. (Id. ¶ 63.) Five days

later, the fractured Device was surgically removed by Dr. Matt Squire at University of

Wisconsin Hospital and Clinics in Madison, Wisconsin. (Id. ¶ 64.) Due to complications

associated with the surgery, Dr. Squire was unable to complete the procedure on October

5 and Mr. Tzakis was transferred to the University of Wisconsin Hospital and Clinics

Intensive Care Unit. (Id. ¶ 65.) Dr. Squire completed the second stage of the surgery on

October 6, 2017. (Id. ¶ 66.)

       Among other claims, plaintiffs allege that Wright fraudulently misrepresented the

safety of the Device by concealing and omitting material information relating to the safety

of the Profemur Device. (Id. ¶ 1.) They further allege that their healthcare providers and

they relied on defendant’s misrepresentations and, as a result, Mr. Tzakis endured “pain

and suffering,” “debilitating lack of mobility,” and “increased risk of complications and

death from surgery.” (Id.) Plaintiffs seek general damages for personal injuries, pain and

suffering, and all past, current, and future medical expenses, as well as punitive damages

to deter similar conduct in the future. (Id. ¶ 88.)



                                         OPINION

       Defendant seeks dismissal of plaintiffs’ claims for fraudulent, strict liability and

negligent misrepresentation by concealment and omission.            However, dismissal is

warranted only if no recourse could be granted under any set of facts consistent with the
                                              4
allegations. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 563 (2007). As this court has emphasized before, the motion to dismiss phase

of proceedings “is not an opportunity for the court to find facts or weigh evidence.” My

Health, Inc. v. Gen. Elec. Co., No. 15-CV-80-JDP, 2015 WL 9474293, at *2 (W.D. Wis.

Dec. 28, 2015). When reviewing a motion to dismiss under Rule 12(b)(6), the court must

accept all well-pleaded factual allegations as true and draw all inferences in the light most

favorable to the non-moving party. Pugh v. Tribune Co., 521 F.3d 686, 692 (7th Cir. 2008).

Defendant argues that plaintiffs’ claims should be dismissed because: (1) the claims fail to

satisfy the heightened pleading standard of Federal Rule of Civil Procedure 9(b); (2) the

plaintiffs have failed to sufficiently plead reliance; and (3) defendant is shielded from

liability under the learned-intermediary doctrine.          The court addresses each of these

arguments in turn below.2



I. Pleading Deficiencies

       Defendant first argues that “Plaintiffs fail to plead the [misrepresentation] claims

with the requisite heightened standard under Federal Rule of Civil Procedure 9(b).” (Mot.

to Dismiss Br. (dkt. #16) 2.)        Generally, defendant argues that plaintiffs’ complaint

contains vague claims and conclusory allegations that fail to meet the requirements for

pleading fraudulent misrepresentation under Seventh Circuit precedent.                In response,

plaintiffs argue that they are not required to plead the “who, what, when, where, and how”


2
 Federal law controls the issue of whether plaintiffs’ complaint satisfies the Federal Rules of Civil
Procedure; plaintiffs’ substantive misrepresentation claims are assessed under and subject to
Wisconsin law. Ward v. Soo Line R.R. Co., 901 F.3d 868, 880 (7th Cir. 2018); Erie R.R. Co. v.
Tompkins, 304 U.S. 64 (1938).
                                                 5
of the alleged fraud.    (Pl. Response Br. (dkt. #17) 11 (citing Liesch v. Zimmer Biomet

Holdings, Inc., No. 17-CV-1036, 2017 WL 10646442, at *3 (E.D. Wis. Nov. 29, 2017)).)

       To begin, Federal Rule of Civil Procedure 9(b) requires that in alleging fraud, “a

party must state with particularity the circumstances constituting fraud.” In order to

satisfy this heightened pleading standard, a “plaintiff may need to perform pre-complaint

investigation to provide the ‘who, what, when, where, and how’ underlying the alleged

fraud.” Karnes v. C.R. Bard, Inc., No. 18-CV-931-WMC, 2019 WL 1639807, at *6 (W.D.

Wis. Apr. 16, 2019) (citing Webb v. Frawley, 906 F.3d 569, 576 (7th Cir. 2018)). The

relevance of pleading the “who, what, when, where, and how” is case-specific, however,

“and the Seventh Circuit has warned against ‘tak[ing] an overly-rigid view of th[at]

formulation.’” Karnes, 2019 WL 1639807 at *6 (quoting Pirelli Armstrong Tire Corp. Retiree

Med. Benefits Tr. v. Walgreen Co., 631 F.3d 436, 442 (7th Cir. 2011)). Having said that,

“Rule 9(b)’s ‘particularity’ requirement applies to plaintiffs’ claim for fraudulent

concealment.” Karnes, 2019 WL 1639807 at *6.

       Here, defendant argues that this court should construe the “particularity”

requirements of Rule 9(b) strictly, asserting in particular that plaintiffs’ pleading falls short

of this standard, since “at no point,” do they “allege who made the representations, to

whom they were made, or the date of the representations.” (Mot. to Dismiss Br. (dkt #16)

5.)   Defendant’s demanding reading of Rule 9(b)’s requirements is inconsistent with

Seventh Circuit precedent, at least with respect to claims of fraudulent concealment and

material omission. Not only must this court “accept all well-pleaded factual allegations as

true and draw all inferences in the light most favorable to the non-moving party,” in


                                               6
considering a Rule 12(b)(6) motion, Liesch, 2017 WL 10646442, at *2, but the Seventh

Circuit has explained that the purpose of the heightened pleading requirements in fraud

cases “is to force the plaintiff to do more than the usual investigation before filing his

complaint,” meaning the requirements of Rule 9(b) “are relaxed when specific details are

within defendants’ exclusive knowledge or control.” Id. (citing Jepson, Inc. v. Makita Corp.,

34 F.3d 1321, 1328) (7th Cir. 1994)).

       Under Wisconsin law, to prove a claim of fraudulent misrepresentation by

concealment and omission, a plaintiff must establish: (1) defendant’s failure to disclose a

material fact; (2) defendant’s intent to defraud; and (3) plaintiff’s reliance on defendant’s

disclosures. Staudt v. Artifex Ltd., 16 F. Supp. 2d 1023, 1031 (E.D. Wis. 1998) (citing

Goerke v. Vojvodich, 67 Wis.2d 102, 226 N.W.2d 211 (1975); Ollerman v. O’Rourke Co., Inc.,

94 Wis.2d 17, 26 & 43 n.26, 288 N.W.2d 95 (1980)). Applying these requirements in

Karnes, plaintiffs were deemed to have adequately pleaded fraudulent concealment by first

alleging that a medical device manufacturer falsely represented that its device was “safe

and effective.” 2019 WL 1639807, at *6. Second, plaintiffs there claimed that the

defendant “‘knowingly made false claims in documents and marketing materials about the

safety and quality of the [device],’ choosing to conceal the product’s nature ‘to mislead

Plaintiff, her physicians, hospitals, and healthcare providers’ so that they would use the

device.”   Id. Third and finally, plaintiffs alleged that both they and their healthcare

providers relied on the information from defendant, which omitted material concerns

about the device. Id.




                                             7
       So, too, plaintiffs here have pleaded the elements of their fraudulent

misrepresentation by concealment and omission claim with sufficient particularity. First,

plaintiffs allege that defendant failed to disclose a material fact: much like in Karnes, they

allege that “[d]efendant omitted, concealed or suppressed material information and facts

regarding the safety and performance of [the Device], including, but not limited to: (a)

[t]hat the Device had an unreasonably high propensity for corrosion, fretting and fatigue

under normal and expected use,” and (b) that the Device “had an unacceptably high rate

of failures requiring revision surgery.” (Am. Compl. (dkt. # 14) ¶ 143.) At least by

inference, plaintiffs further claim that defendant distributed marketing and promotional

materials between 2002 and 2005 which falsely claimed that “[n]one of the [Devices] has

experienced a clinical failure since their inception,” and that the Device “guarantees:

Structural reliability, Absence of significant micromovement, [and] Absence of fretting

corrosion.” (Id. ¶ 18.)

       Second, plaintiffs have alleged defendant’s intent to defraud.       Specifically, the

complaint claims that defendant “purposefully downplayed and understated the serious

nature of the risks associated with the use of [the Device] in order to increase and sustain

sales and to induce Plaintiff and Plaintiff’s health care providers to use the Device and

implant the Device in Plaintiff.” (Id. ¶ 144.)

       Third, plaintiffs claimed detrimental reliance on defendant’s fraudulent disclosures

and material omission just like the plaintiffs in Karnes, alleging that they and their

healthcare providers: relied on defendant’s incomplete and inaccurate representations

regarding the safety and risks associated with using the Device (id. ¶ 153); and “would not


                                              8
have selected the Device for use in Plaintiff and Plaintiff would not have consented to have

the Device implanted in his body,” if the allegedly concealed facts had been disclosed (id.

¶ 154).

       Following Seventh Circuit precedent, therefore, this court will decline defendant’s

request to take an “overly rigid view of the formulation” for pleading the “who, what, when,

where, and how” under Rule 9(b). Pirelli Armstrong Tire Corp., 631 F.3d at 442. This would

seem especially appropriate given that plaintiffs have conducted more than the usual pre-

complaint investigation to satisfy the particularity requirement under Rule 9(b). Liesch,

2017 WL 10646442, at *2. Accordingly, plaintiff’s claims of fraudulent misrepresentation

by concealment and omission may proceed past the pleading stage.

       As a separate matter, defendant argues that plaintiffs have failed to adequately

demonstrate their reliance to succeed on a claim of fraudulent misrepresentation by

concealment and omission. Staudt, 16 F. Supp. 2d at 1031; Ollerman, 94 Wis.2d at 26, 43

n.26. Specifically, defendant relies on Staudt to support its argument that plaintiffs have

not efficiently alleged reliance.   In Staudt, the court granted summary judgment for

defendant on claims that it had fraudulently concealed information and plaintiffs had

relied on defendant’s misrepresentations to their detriment. Staudt, 16 F. Supp. 2d at

1032. The court explained that “the uncontested facts show that . . . no representations

were made to the plaintiff about the [device] which would be used in his surgery,” and that

plaintiffs did not “produc[e] a shred of evidence to support the contention that [defendant]

made any representations . . . regarding the safety of its devices or that [plaintiffs] relied

on such representations.” Id.


                                              9
       In a similar case, the Seventh Circuit granted summary judgment for defendant

medical device manufacturer against a plaintiff who was injured after their knee implant

failed. In re Zimmer, NexGen Knee Implant Prods. Liab. Lit., 884 F.3d 746, 751 (7th Cir.

2018). Importantly, the court reasoned that “summary judgment was appropriate because

no evidence show[ed] that ‘if properly warned, [plaintiff’s doctor] would have altered [his]

behavior and avoided injury.’” Id. at 754 (citing Kurer v. Parke, Davis & Co., 272 Wis. 2d

390, 679 N.W.2d 867, 876 (Wis. Ct. App. 2004)). Notably, however, the motion before

this court is not for summary judgment, as it was in both Zimmer or Staudt, but rather a

motion to dismiss under Rule 12(b)(6). Under notice pleading standards, plaintiffs here

have done far more than necessary to plead their reliance -- and their healthcare providers

-- on the defendant’s fraudulent concealment and omission of material information.

       Again, the complaint alleges that defendant distributed marketing and promotional

materials between 2002 and 2005, which claimed that (1) “[n]one of the [Devices] has

experienced a clinical failure since their inception,” and (2) the Device “guarantees:

Structural reliability, Absence of significant micromovement, [and] Absence of fretting

corrosion.” (Id. ¶ 18.) The complaint further asserts that these representations were false

because defendant was aware of clinical failures of Profemur Devices that had been

implanted in patients in Europe before 2001. (Am. Compl. (dkt. # 14) ¶¶ 18, 22.)

Plaintiffs further allege that defendant did not inform orthopedic surgeons in the United

States known by defendant to have implanted the Device of any reports or concerns about

fractures of the Device until the December 1, 2008 “Safety Alert.” (Id. ¶ 33.) Moreover,




                                            10
the “Safety Alert” expressly acknowledges that defendant had in fact received reports of 43

Device failures as of November 21, 2008. (Id.)

       Plaintiffs also claim that they and their healthcare providers relied on defendant’s

representations as to the safety and performance of the Profemur Device when selecting,

recommending, and implanting it.      (Id. ¶ 170.)   Significantly, in contrast to Zimmer,

plaintiffs also allege that if the concealed information had been disclosed to plaintiffs or

their healthcare providers, the providers would not have selected the Device for Mr.

Tzakis’s use and plaintiffs would not have consented to have the Device implanted in his

body. (Id. ¶ 171); see also Karnes, 2019 WL 1639807, at *7 (plaintiffs sufficiently pleaded

reliance when they claimed that their “physician would not have implanted the product in

plaintiff” if they had known about defendant’s misrepresentations.); Kurer v. Parke, Davis,

& Co., 272 Wis.2d 390, 679 N.W.2d 867, 876 (2004).

       Accepting the facts stated in the complaint as true, plaintiffs sufficiently pleaded

reliance in satisfaction of Rule 9(b). Moreover, unlike the plaintiffs in Staudt and Zimmer,

plaintiffs have already provided more than “a shred of evidence” to support their

contention that defendant did, in fact, fraudulently conceal or omit material information.

Staudt, 16 F. Supp. 2d at 1032.         Regardless, like Karnes, plaintiffs have alleged

misrepresentation by concealment and omission and demonstrated their reliance the

defendant’s misrepresentation. Therefore, plaintiffs may proceed past the pleading stage

as to their fraudulent concealment claims.




                                             11
II. Learned Intermediary Doctrine

       Finally, the learned intermediary doctrine protects medical device manufacturers

from liability if they fulfill their duty to warn of their products’ risks by informing the

prescribing physician of those risks. In re Zimmer, NexGen Knee Implant Prods. Liab. Lit., 884

F.3d 746, 751 (7th Cir. 2018). In Zimmer, the Seventh Circuit observed that though not

settled law, “there is good reason to think that given the opportunity, the Wisconsin

Supreme Court would join the vast majority of state supreme courts and adopt the learned-

intermediary doctrine for use in defective-warning cases like this one involving a surgical

implant.”    Id. at 752.    As this court stated in Karnes, the reasoning of the learned

intermediary doctrine is sound, especially in the case of surgical implants. 2019 WL

1639807, at *7; see also Zimmer, 884 F.3d at 752.3

       Assuming its application under Wisconsin law, defendant argues that it is shielded

from liability under the learned intermediary doctrine because defendant had no duty to

warn plaintiffs directly of any risk attendant with its devices. (Mot. to Dismiss Br. (dkt.

# 16) 9.) On the other hand, plaintiffs argue that the learned intermediary doctrine does

not preclude fraud claims, “particularly claims alleging that a device manufacturer provided

misleading information to or withheld information from, the learned intermediary,

resulting in harm to patient.” (Pl. Response Br. (dkt. # 17) 18.)

       As noted, the Seventh Circuit explained that “[t]he doctrine holds that the

manufacturer of a prescription drug or medical device fulfills its duty to warn of the



3
 Wisconsin appellate courts have still not considered the doctrine’s application, which leaves this
court with no guidance beyond Zimmer. See Karnes, 2019 WL 1639807, at *7 (citing Zimmer, 884
F.3d at 751).
                                                12
product’s risks by informing the prescribing physician of those risks.” Zimmer, 884 F.3d at

751. Here, plaintiffs allege that defendant failed to “warn physicians . . . of the [Profemur

Device’s] unreasonably high propensity for corrosions, fretting and fatigue under normal

and expected use of the device, leading to fracture of the modular neck and catastrophic

failure of the device.” (Am. Compl. (dkt. # 14) ¶ 125.) If true, then the doctrine would

have no application.     Regardless, accepting all well-pleaded factual allegations in the

complaint as true and drawing all inferences in the light most favorable to plaintiffs as the

non-moving party, it would be improper to dismiss plaintiffs claims of fraudulent

misrepresentation by concealment and omission under the learned intermediary doctrine

at the pleading stage.



                                          ORDER

       IT IS ORDERED that defendant’s motion to dismiss (dkt. #15) is DENIED.

       Entered this 27th day of February, 2020.

                                          BY THE COURT:

                                          /s/
                                          __________________________________________
                                          WILLIAM M. CONLEY
                                          District Judge




                                             13
